                                                                                                 E-FILED
36678-1 TMP/RAK                                                   Monday, 24 February, 2020 09:56:31 AM
                                                                            Clerk, U.S. District Court, ILCD

                             IN THE UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF ILLINOIS
                                     SPRINGFIELD DIVISION

LARRY PIPPION, AS REPRESENTATIVE OF THE          )
ESTATE OF LARRY EARVIN,                          )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          Law No. 19-cv-03010-SEM-TSH
                                                 )
SGT. WILLIE HEDDEN, LT. BENJAMIN                 )
BURNETT, LT. BLAKE HAUBRICH, OFFICER             )
ALEX BANTA, WARDEN CAMERON WATSON,               )
ASSISTANT WARDEN STEVE SNYDER, LT.               )
TODD SHEFFLER, OFFICER SYRCLE, OFFICER           )
SNELL, OFFICER HENDRICKS, SGT. HASTEN,           )
SGT. VOLK, OFFICER WERRIES, OFFICER              )
KURFMAN, OFFICER SHAW, OFFICER                   )
RICHMILLER, OFFICER WATERSTRAAT,                 )
OFFICER ARENS, MAJOR FISHEL, MAJOR               )
CRARY, LT. SHOOPMAN, LT. SORRELLS, LT.           )
MCQUILLEN, SGT. LENNING, SGT. THOMAS,            )
OFFICER LOOKER, OFFICER POOL, OFFICER            )
GRAWE, OFFICER CHENOWETH, OFFICER                )
RADECKI, OFFICER HUGES, LT. LINDSEY,             )
NURSE DUESENBERG, NURSE PRACTITIONER             )
SMITH, LCPC HILL, AWP CONLEY, OFFICER            )
SESSION, LT. DURELL, SGT. EICHELBERGER,          )
OFFICER SHIPMAN, AND OFFICER WHOLFIEL,           )
INDIVIDUALLY,                                    )
                                                 )
               Defendants.                       )

                                       MOTION TO STAY

       NOW COMES Defendant WILLIE HEDDEN, by THERESA M. POWELL of HEYL, ROYSTER,

VOELKER & ALLEN, P.C., his attorneys, and for his Motion to Stay, states as follows:

       1.      The Plaintiff filed a cause of action on January 16, 2019, against numerous

defendants including Sgt. Willie Hedden.


                                           19-cv-03010
                                             Page 1
36678-1 TMP/RAK



        2.      The allegations in Plaintiff’s complaint relate to an occurrence which is alleged to

have taken place on May 17, 2018, at the Western Illinois Correctional Center.

        3.      Specifically, the Plaintiff alleges that Defendant Hedden violated the Plaintiff’s

civil rights and under Section 1983 in Counts I, II and III.

        4.      Plaintiff further alleges state law claims under Counts IV, V, VI, VII and VIII based

on the same facts.

        5.      On April 29, 2019, Defendant Hedden filed a Motion to Stay and Memorandum in

Support. [d/e 25-26].

        6.      On July 3, 2019, U.S. District Judge Sue E. Myerscough entered an Opinion

granting the Motion to Stay. [d/e 35].

        7.      On January 28, 2020, the Court granted Plaintiff’s unopposed request to file an

amended complaint. [Text Order 1/28/2020].

        8.      On February 13, 2020, Plaintiff filed his First Amended Complaint. [d/e 66].

        9.      The allegations in Plaintiff’s Amended Complaint relate to an occurrence which is

alleged to have taken place on May 17, 2018, at the Western Illinois Correctional Center.

        10.     Specifically, the Plaintiff alleges that Defendant Hedden violated the Plaintiff’s

civil rights and under Section 1983 in Counts I, II, IV and V.

        11.     Plaintiff further alleges state law claims under Counts VI, VII, VIII, IX and X based

on the same facts.

        12.     On December 4, 2019, the U.S. Attorney’s Office filed criminal charges against

several of the Defendants, including Defendant Hedden, concerning the incident which forms

the basis of this civil action. [19-cr-30067].


                                             19-cv-03010
                                               Page 2
36678-1 TMP/RAK



       13.     Some of the charges included in the criminal action are conspiracy against rights;

deprive civil rights; destruction, alteration or falsification of records in federal investigations; and

intimidation or force against witness, which claims mirror the allegations in this civil action.

       14.     Accordingly, Defendant prays that this Court would stay the pending civil action

in light of the ongoing federal criminal action.

       15.     As Defendant Hedden’s counsel for his criminal charges has advised Mr. Hedden

to plead the fifth at this time, Defendant requests that this Court stay this matter in its entirety

to include staying all deadlines for filing an answer to the complaint, staying all deadlines to

answer any outstanding discovery and staying all discovery and potential trial deadlines in light

of the potential criminal proceedings.

       WHEREFORE, Defendant prays that this Court would grant Defendant’s motion to stay.

                             DEFENDANT DEMANDS TRIAL BY JURY

                                                       Respectfully Submitted,

                                                       WILLIE HEDDEN, Defendant

                                                       s/ Theresa M. Powell
                                                       Theresa M. Powell, IL ARDC #: 6230402
                                                       HEYL, ROYSTER, VOELKER & ALLEN, P.C.
                                                       3731 Wabash Avenue
                                                       Springfield, IL 62711-6261
                                                       Phone: 217.522.8822
                                                       Fax:   217.523.3902
                                                       Email: tpowell@heylroyster.com




                                             19-cv-03010
                                               Page 3
36678-1 TMP/RAK



                                       PROOF OF SERVICE

        I hereby certify that on February 24, 2020, I electronically filed the foregoing instrument,
MOTION TO STAY, with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:

       Ronak P. Maisuria
       Michael Oppenheimer
       ERICKSON & OPPENHEIMER LTD
       Suite 200
       223 West Jackson Boulevard
       Chicago, IL 60606
       Email: ronak@eolawus.com
       Email: michael@eolawus.com
       Attorneys for Plaintiff

       Richard D. Frazier
       CHERRY, FRAZIER & SABIN LLP
       Suite 200, Myers Building
       One West Old State Capitol Plaza
       Post Office Box 198
       Springfield, IL 62705-0198
       Email: frazier@springfieldlawfirm.com
       Attorney for Defendant Blake Haubrich

       Laura K. Bautista
       Assistant Attorney General
       Illinois Attorney General's Office
       500 South Second Street
       Springfield, IL 62701
       Email: lbautista@atg.state.il.us
       Attorney for Defendants Steve Snyder and Cameron Watson

       Stanley N. Wasser
       Howard W. Feldman
       FELDMAN WASSER
       1307 South Seventh Street
       Springfield, IL 62703
       Email: swasser@feldman-wasser.com
       Email: hfeldman@feldman-wasser.com
       Attorneys for Defendant Alex Banta




                                           19-cv-03010
                                             Page 4
36678-1 TMP/RAK



         Christopher A. Koester
         TAYLOR LAW OFFICES, P.C.
         122 East Washington Avenue
         P.O. Box 668
         Effingham, IL 62401
         Email: koester@taylorlaw.net
         Attorney for Defendant Benjamin Burnett

                                                   s/ Theresa M. Powell
                                                                  Theresa M. Powell

TMP/cs (36678-1)
37592022_1.docx




                                       19-cv-03010
                                         Page 5
